DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 2 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 3 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 4 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 5 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 6 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 7 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 8 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim 9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,687,177. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of the claimed limitation encompass those of the conflicting patent. Therefore, the species or sub-genus claimed in the conflicting patent anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus.
Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 2 - 9 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lee et al. (US Publication 2014/0091987) disclosed in 61/497,508.
Regarding claim 2, Lee teaches a (i.e. fig. 1 shows a communication apparatus and a first communication unit (NFC module; 200) (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) by initiating communication via NFC and continuing through Wi-Fi direct. The p2p setup includes determining (group owner) go and go negotiation (communication states; see paragraphs 21, 22, 143 – 166, 167 - 197))
 	first communication apparatus, comprising: a first wireless communication device configured to share at least a communication channel for wireless communication with a second communication apparatus; (i.e. a first communication module of a first wireless device may share an NFC connection 
 	a second wireless communication device configured to communicate by wireless communication through the communication channel with the second communication apparatus to form a group between the first communication apparatus and the second communication apparatus. (i.e. a second communication module (Wi-Fi direct) may communicate over the NFC connection with the second device for the purpose of establishing a group; see paragraphs 10, 11, 20, 21; see fig. 16-paragraphs 232-247) )) (i.e. Lee discloses the use of NFC to establish an initial wireless connection between two or more wireless devices and to utilize the connection in negotiating and establishing Wi-Fi direct communication (which would be incorporated by reference), Wi-Fi direct allows Wi-Fi devices to directly connect to each other and form groups, usually one-to-one, but also one-to-many. The devices negotiate their roles in the direct connection, through device discovery, service discovery, and group formation 
 	   wherein forming a group between the first communication apparatus and the second communication apparatus comprises changing at least one of the first communication apparatus or the second communication apparatus from a group owner (GO) state or P2P Client state to a P2P Unconfigured state; and (i.e. fig. 17 (case 4) supports a device being group owner in another group may disconnect  (dropping) from being group owner of a current and form a new group; see paragraphs 248, 249, 312, 313, 320, 423) 
	 and using a password exchanged between the first wireless communication device and the second wireless communication device via Near Field Communication (NFC). (i.e. Lee discloses a P2P group formation request may comprise the exchange of a device password ID TLV; see paragraphs 331, 341, 343)

Further, The specification of the instant application defines the unconfigured state simply as:
[0100]…Further, the changing of the wireless communication device from either the group owner or the P2P client to P2P unconfigured is hereafter referred to as dropping the wireless communication device.
[0101]
Regarding claims 3, Lee teaches the apparatus of claims 2 a, wherein the first communication apparatus is configured to determine whether or not to change the state of the first communication apparatus or the second communication apparatus based on the state of the first communication apparatus and the state of the second communication apparatus. . (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states); see paragraphs 21, 22, 143 – 166, 167 - 197))
Regarding claims 4, Lee teaches the apparatus of claims 3 wherein said first communication unit is further configured to send a first role indication of the first communication apparatus to the second communication apparatus. (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states) which includes exchanging role (p2p client, group owner) information within the p2p group; see paragraphs 21, 22, 143 – 166, 167 - 197))
Regarding claims 5, Lee teaches the apparatus of claims 4 further comprising a memory unit, wherein the first role indication is obtained from said memory unit. (i.e. fig. 1 shows a wireless communication apparatus 
Regarding claims 6, Lee teaches the apparatus of claims 5, wherein the first communication unit is further configured to receive a second role indication of the second communication apparatus from the second communication apparatus. (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states) which includes exchanging role (p2p client, group owner) information within the p2p group; see paragraphs 21, 22, 143 – 166, 167 - 197))
Regarding claims 7 Lee teaches the apparatus of claims 6, wherein said first communication unit is further configured to receive address information of the second communication apparatus from the second communication apparatus. (i.e. p2p group formation may include the exchange of addresses; see paragraph 331 - 343)
Regarding claims 8, Lee teaches the apparatus of claims 7, wherein when the first role indication indicates P2P device and the second role indication indicates P2P device, said first communication apparatus is further configured to send a negotiation request to the second communication apparatus with said second communication unit, using the address information, for negotiation about 
Regarding claims 9, Lee teaches the apparatus of claims 7, wherein when the first role indication indicates P2P device and the second role indication indicates GO, said first communication apparatus is further configured to send an invitation request to the second communication apparatus with said second communication unit, using the address information, for joining a group of the second communication apparatus. (i.e.  fig. 1 shows a communication apparatus that may initiate a P2P connection with another device(s) the p2p setup may include go negotiation (communication states) which includes exchanging role (p2p client, group owner) information within the p2p group; see paragraphs 21, 22, 143 – 166, 167 - 197))
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J LOPATA whose telephone number is (571)270-5158. The examiner can normally be reached Mon-Fri 10-7 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571)272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT J. LOPATA

Art Unit 2471



/ROBERT J LOPATA/
March 15, 2022Primary Examiner, Art Unit 2471